Citation Nr: 1432302	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-11 806	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a January 2009 Board decision that, in pertinent part, granted increased ratings for the Veteran's service-connected cervical spine disability (a 10 percent rating prior to February 10, 2004, and a 30 percent rating from November 7, 2007).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The moving party in this case, the Veteran, served on active duty from April 1986 to May 1990.  In a January 2009 decision, in pertinent part, the Board granted increased ratings for the Veteran's service-connected cervical spine disability (specifically, a 10 percent rating prior to February 10, 2004, and a 30 percent rating from November 7, 2007).  In a May 2011 written statement, the moving party filed a motion with the Board to revise the January 2009 Board decision on the basis that the decision was clearly and unmistakably erroneous solely with regard to the above issue.

[The issues of whether new and material evidence has been received to reopen a claim of service connection for sinusitis, as well as entitlement to increased ratings for right eye injury with vision loss, bilateral hearing loss, and bilateral flat feet, are addressed in a separate decision.  


FINDINGS OF FACT

1. In a decision dated in January 2009, the Board granted increased ratings for the Veteran's service-connected cervical spine disability (specifically, a 10 percent rating prior to February 10, 2004, and a 30 percent rating from November 7, 2007).

2.  At the time of the January 2009 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time; the outcome of the claim would not have been manifestly different but for an alleged error.


CONCLUSION OF LAW

The January 2009 Board decision was not clearly and unmistakably erroneous in granting increased ratings (of 10 percent prior to February 10, 2004 and 30 percent from November 7, 2007) for the Veteran's service-connected cervical spine disability.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, a motion for reversal or revision of a prior Board decision due to CUE is not a claim, but rather is a collateral attack on the prior decision.  Thus, the VCAA does not apply to the instant Motion alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, further discussion of the VCAA is not necessary.

Legal Criteria and Analysis

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a) (West 2002).

Clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).

Generally, clear and unmistakable error is shown when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis: A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist: The Secretary's failure to fulfill the duty to assist; and (3) Evaluation of evidence: A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The moving party alleges that there was CUE in the Board's January 2009 decision.  He argues that the Board did not consider all of the evidence of record when it granted only a 10 percent rating for his cervical spine disability prior to February 10, 2004, and only a 30 percent rating from November 7, 2007.  Specifically, he alleges that he had been given examinations through the VA system which were not given proper consideration by the Board in the January 2009 decision.  Therefore, he alleges that he should have been awarded higher ratings for his service-connected cervical spine disability for the periods in question.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235 through 5243.  The revised provisions of Code 5293 were also redesignated as Code 5243 for intervertebral disc syndrome, effective September 26, 2003.  Because the Veteran filed his claim for an increased rating for his service-connected cervical spine disability in February 2000, the Board was required to consider the claim in light of both the former and revised schedular criteria to determine whether higher ratings were warranted for that disability, and the Board did so.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71, 4.71a, Code 5290 (effective prior to September 23, 2002) and Code 5240 (effective beginning September 23, 2002).

In its January 2009 decision, the Board thoroughly evaluated all of the pertinent evidence of record in existence at that time, including a detailed analysis of the February 2004 and November 2007 VA spine examination reports.  The Board found that prior to February 10, 2004, the Veteran's service-connected cervical spine disability was manifested by limitation of motion no greater than slight under the old criteria; and, under the new criteria, manifested by combined cervical spine motion limited to 280 degrees (with flexion limited to 45 degrees) at its most limited, absent ankylosis, findings of fractured or deformed vertebrae, and other neurological impairment.   Prior to November 7, 2007, the Board found that the Veteran's service-connected cervical spine disability was manifested by limitation of motion no greater than slight under the old criteria; and, under the new criteria, manifested combined cervical spine motion limited to 280 degrees (with flexion limited to 45 degrees) at its most limited, absent ankylosis, findings of fractured or deformed vertebrae, and other neurological impairment.  The Board found that from November 7, 2007, the Veteran's service-connected cervical spine disability was shown to be manifested by severe limitation of motion under the old criteria; and, under the new criteria, manifested by flexion limited to 15 degrees at its most limited, absent ankylosis, findings of fractured or deformed vertebrae, and other neurological impairment.  Therefore, the Board concluded that (with consideration of the DeLuca provisions) the evidence warranted a 10 percent (but no greater) rating for the cervical spine disability prior to February 10, 2004 and a 30 percent (but no greater) rating from November 7, 2007,.  Furthermore, the Board determined that application of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was not warranted, as the medical evidence did not present exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As noted above, the argument advanced by the moving party is that the Board did not consider all of the evidence of record (specifically, VA examination findings) when it granted only a 10 percent rating for his cervical spine disability prior to February 10, 2004, and only a 30 percent rating from November 7, 2007, and therefore, he alleges that he should have been awarded higher ratings for his service-connected cervical spine disability for the periods in question.  In essence, the moving party disagrees with how the Board evaluated the evidence.  By definition, this cannot provide a basis for CUE.

In summary, the Board considered all of the evidence of record and provided adequate reasons and bases for its decision which granted increased ratings for the Veteran's service-connected cervical spine disability (a 10 percent rating prior to February 10, 2004, and a 30 percent rating from November 7, 2007).  At the time of the January 2009 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time; it is not shown ;, such that the outcome of the claim would not have been manifestly different but for an alleged error.  Therefore, the benefit for revision or reversal of the Board decision on the basis of CUE must be denied.


ORDER

The Motion for revision of a January 2009 Board decision that granted increased ratings (of 10 percent prior to February 10, 2004, and 30 percent from November 7, 2007) for the Veteran's service-connected cervical spine disability based on there being CUE in that decision is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


